       Case 3:20-cv-00590-DPJ-FKB Document 16 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN MISSISSIPPI
                                 JACKSON DISTRICT


TINA SCOTT,

       Plaintiff,

vs.
                                                      No. 3:20-CV-590 DPJ FKB


                                                      JURY DEMANDED
PAT SALMON & SONS, INC.; TRISAL
LEASING COMPANY, INC.; CARL WILSON;
JOHN DOE PERSONS A-M; AND JOHN DOE
ENTITIES N-Z

       Defendants.


                                 NOTICE OF SETTLEMENT


       Come now the Defendants, by and through counsel, and notify the Court, in accordance

with the Federal Rules of Civil Procedure and Local Rules of this Court, that all claims of the

Plaintiffs have been compromised and settled, and that the parties will be submitting a proposed

Joint Stipulation of Dismissal as to all matters pending before the court as soon as possible.

                                              Respectfully submitted,


                                              s/ Carl Wyatt
                                              CARL WYATT, #12304
                                              Glassman, Wyatt, Tuttle & Cox P.C.
                                              26 North Second Street
                                              Memphis, TN 38103
                                              P: (901) 527-2143
                                              F: (901) 527-5320
                                              cwyatt@gwtclaw.com
                                              GWTC File No. 19-091Z


                                                 1
      Case 3:20-cv-00590-DPJ-FKB Document 16 Filed 12/04/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing pleading has been properly filed and served, on
the 4th day of December, 2020, via the Court’s ECF System, Email and/or United States Mail,
postage prepaid upon the following:

       Jay Kilpatrick
       Jared A. Kobs
       Benjamin Philley
       Kobs & Philley, PLLC
       PO Box 2230
       Madison, Mississippi 39130-2230

       Joshua M. Lewis
       427 Chemin Metairie Road
       Youngsville, LA 70592



                                                           s/ Carl Wyatt
                                                           Carl Wyatt




                                               2
